Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-29-2008

CNA v. USA
Precedential or Non-Precedential: Precedential

Docket No. 06-5104




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"CNA v. USA" (2008). 2008 Decisions. Paper 432.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/432


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT


                 No. 06-5104



CNA; CONTINENTAL CASUALTY COMPANY,
      the Workers’ Compensation Carrier
          for RTR Business Products,
        as Subrogee of Michael Lahoff;
  MICHAEL LAHOFF, (brought in his name
         and on his behalf by CNA and
  Continental Casualty Company as subrogee)

                      v.

UNITED STATES OF AMERICA; KOREY LEWIS

                           CNA;
                           Continental Casualty Company;
                           Michael Lahoff,
                                        Appellants



  Appeal from the United States District Court
    for the Western District of Pennsylvania
      (D.C. Civil Action No. 06-cv-00126)
 District Judge: Honorable Donetta W. Ambrose



   Submitted Under Third Circuit LAR 34.1(a)
               February 4, 2008
                      Before: MCKEE and AMBRO, Circuit Judges,
                              and IRENAS,* District Judge

                               (Opinion filed July 22, 2008)


                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

     It is now ordered that the published Opinion in the above case filed July 22, 2008, be
amended as follows:

       On page 8, top partial paragraph beginning “factual attack,” line 9, replace “Dist. Ct.
Op. at 2-3 ” with “CNA v. United States, No. 06-126, 2006 WL 3366147, at *1 (W.D.Pa.
Nov. 20, 2006)”.

       On page 8, first full paragraph beginning “That the Government’s,” line 5, replace
“Dist. Ct. Op. 3” with “Id.”.

       On page 8, second full paragraph beginning “After a factual inquiry,” line 2, replace
“Dist. Ct. Op. 6” with “id. at *3”.

      On page 9, first partial paragraph beginning “authorized time,” line 3, replace “Dist.
Ct. Op. 5” with “Id. at *2”.

       On page 16, first full paragraph beginning “Arbaugh does not,” line 12, remove
internal apostrophes from the quotation “ ‘count as jurisdictional,’ ” so that the quotation
reads “count as jurisdictional,”.

        On page 23, bottom partial paragraph beginning “Nonetheless, we hold,” line 6,
remove the word “here” from the phrase “no factual disputes that are here relevant” so that
it reads “no factual disputes that are relevant”.

      On page 24, top partial paragraph beginning “space limitations,” line 1, replace “Dist.
Ct. Op. 5” with “CNA, 2006 WL 3366147, at *2”.



   *
     Honorable Joseph E. Irenas, Senior District Judge for the District of New Jersey,
sitting by designation.

                                              2
       On page 33, bottom partial paragraph beginning “Subrogees also allege,” line 6,
remove quotation marks from the quotation “shall not apply to”. This will change the
parenthetical beginning on line 6 to read: (specifying that the provisions of the FTCA shall
not apply to “[a]ny claim based upon an act or omission of an employee of the Government,
exercising due care, in the execution of a statute or regulation . . . or based upon the exercise
or performance [of] a discretionary function”).


                                            By the Court,


                                            /s/ Thomas L. Ambro, Circuit Judge


Dated: 29 September 2008




                                               3